Exhibit 10.2

 

EXECUTION COPY

 

STOCKHOLDER IRREVOCABLE UNDERTAKING

 

This STOCKHOLDER IRREVOCABLE UNDERTAKING (this “Undertaking”) is made and
entered into as of June       , 2005, by and between Intentia International AB
(publ), a company organized under the laws of Sweden, (“Intentia”), and the
undersigned Stockholder (“Stockholder”) of Lawson Software, Inc., a Delaware
corporation (“Lawson”).

 

RECITALS

 

A.                                   Intentia, Lawson , Lion Holdings, Inc., a
Delaware corporation (“Bidder”) and Lion Acquisition, Inc., a Delaware
corporation (“Lion Acquisition”) have entered into a Transaction Agreement (the
“Transaction Agreement”).  Lawson has organized Bidder and caused Bidder to
organize Lion Acquisition for the purpose of reorganizing Lawson into a holding
company through a merger of Lion Acquisition with and into Lawson, with Lawson
as the surviving corporation (the “Merger”) pursuant to an Agreement of Merger
between Lawson and Lion Acquisition (the “Merger Agreement”).  As a result of
the Merger, Lawson will become a wholly owned subsidiary of Bidder.  Bidder will
enter into a business combination with Intentia pursuant to the Transaction
Agreement by means of a recommended public offer by Bidder for all of the issued
and outstanding shares, warrants and convertible notes of Intentia (the
“Offer”);

 

B.                                     Such Offer will be publicly announced by
way of a press release issued by Lawson and Intentia setting forth the terms and
conditions of the purchase and in the agreed form as set out in Appendix 1 (the
“Press Announcement”);

 

C.                                     Stockholder is the beneficial owner (as
such term is defined under Rule 13(d)(3) promulgated under the Securities
Exchange Act of 1934, as amended) of such number of shares of Common Stock, par
value $0.01 per share, of Lawson (“Lawson Common Stock”) as set forth on the
signature page hereof, and options, warrants or other rights to acquire such
number of shares of Lawson Common Stock as set forth on the signature
page hereof; and

 

D.                                    As an inducement and a condition to
entering into the Transaction Agreement and issuing its press release, Intentia
has requested that Stockholder agree, and Stockholder has agreed (in
Stockholder’s capacity as such), to enter into this Agreement in order to
facilitate the consummation of the Offer.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

1.                                       Definitions.  For the purposes of this
Agreement, capitalized terms that are used but not defined herein shall have the
respective meanings ascribed thereto in the Transaction Agreement.

 

“Expiration Date” shall mean the earlier to occur of (i) six months after the
earlier date of (A) the termination of the Offer by Lawson in accordance with
the terms and conditions set forth in the Press Announcement, or (B) termination
of the Transaction Agreement or (ii) such date

 

--------------------------------------------------------------------------------


 

and time as the Offer shall have consummated in accordance with the terms and
conditions set forth in the Transaction Agreement and the Press Announcement.

 

“Person” shall mean any individual, any corporation, limited liability company,
general or limited partnership, business trust, unincorporated association or
other business organization or entity, or any governmental authority.

 

“Shares” shall mean: (i) all securities of Lawson (including all shares of
Lawson Common Stock and all options, warrants and other rights to acquire shares
of Lawson Common Stock) owned by Stockholder as of the date of this Agreement,
and (ii) all additional securities of Lawson (including all additional shares of
Lawson Common Stock and all additional options, warrants and other rights to
acquire shares of Lawson Common Stock) of which Stockholder acquires beneficial
ownership during the period commencing with the execution and delivery of this
Agreement until the Expiration Date.

 

A Person shall be deemed to have effected a “Transfer” of a security if such
Person directly or indirectly (i) offers for sale, sells, assigns, pledges,
encumbers, grants an option with respect to, transfers or otherwise disposes of
such security or any interest therein, or (ii) enters into an agreement,
commitment or other arrangement providing for the sale of, assignment of, pledge
of, encumbrance of, granting of an option with respect to, transfer of or
disposition of such security or any interest therein; provided, however, that
the granting by Stockholder of a security interest in Shares to a brokerage firm
to secure a cash loan from such brokerage firm for the purpose of purchasing
shares of Lawson Common Stock upon exercise of Lawson Options outstanding on the
date of this Agreement shall not be deemed a “Transfer” for purposes of this
Agreement.

 

2.                                       Restriction on Transfer, Proxies and
Non-Interference.  Except as expressly contemplated by this Agreement, at all
times during the period commencing with the execution and delivery of this
Agreement and continuing until the Expiration Date, Stockholder shall not,
directly or indirectly, (i) cause or permit the Transfer of any of the Shares to
be effected, or discuss, negotiate or make any offer regarding any Transfer of
any of the Shares, (ii) grant any proxies or powers of attorney with respect to
any of the Shares, deposit any of the Shares into a voting trust or enter into a
voting agreement or other similar commitment or arrangement with respect to any
of the Shares in contravention of the obligations of Stockholder under this
Agreement, (iii) request that Lawson register the Transfer of any certificate or
uncertificated interest representing any of the Shares, or (iv) take any action
that would make any representation or warranty of Stockholder contained herein
untrue or incorrect, or have the effect of preventing or disabling Stockholder
from performing any of Stockholder’s obligations under this Agreement. 
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, (A) Stockholder may Transfer any or all of the Shares pursuant to,
and in accordance with, the terms of Stockholder’s 10b-5 plan or arrangement
with Lawson, if any, as in effect as of the date hereof, and (B) Stockholder may
sell Shares for cash to the extent necessary to pay taxes incurred as a direct
result of the exercise of Lawson Options after the date hereof.

 

3.                                       Voting Agreement.  At any meeting of
Lawson’s stockholders called with respect to the following, however called, and
at every adjournment or postponement thereof, Stockholder shall appear at such
meeting, in person or by proxy, or otherwise cause all of the

 

2

--------------------------------------------------------------------------------


 

Shares to be counted as present thereat for purposes of establishing a quorum
thereat, and Stockholder shall vote, or cause to be voted (and on every action
or approval by written consent of stockholders with respect to the following,
act, or cause to be acted, by written consent) with respect to all of the Shares
that Stockholder is entitled to vote or as to which Stockholder has the right to
direct the voting, as of the relevant record date:

 


(A)                                  IN FAVOR OF THE ISSUANCE OF SHARES OF
BIDDER COMMON STOCK IN CONNECTION WITH THE OFFER;


 


(B)                                 IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT
AND APPROVAL OF THE TRANSACTIONS CONTEMPLATED THEREBY; AND


 


(C)                                  AGAINST ANY PROPOSAL MADE IN OPPOSITION TO,
OR IN COMPETITION WITH, CONSUMMATION OF THE OFFER, INCLUDING ANY ACQUISITION
PROPOSAL.


 

4.                                       Irrevocable Proxy.  Concurrently with
the execution of this Agreement, Stockholder shall deliver to Intentia an
irrevocable proxy in the form attached hereto as Exhibit A (the “Proxy”), which
shall be irrevocable to the fullest extent permitted by applicable law, with
respect to the Shares.

 

5.                                       Representations and Warranties. 
Stockholder hereby represents and warrants to Intentia as follows:

 


(A)                                  OWNERSHIP OF SHARES.  STOCKHOLDER IS THE
BENEFICIAL OWNER (AS SUCH TERM IS DEFINED UNDER RULE 13(D)(3) PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, EXCEPT THAT SUCH TERMS SHALL
INCLUDE SHARES THAT MAY BE ACQUIRED MORE THAN SIXTY (60) DAYS FROM THE DATE
HEREOF) OF ALL OF THE SHARES.  STOCKHOLDER HAS SOLE VOTING POWER AND THE SOLE
POWER OF DISPOSITION WITH RESPECT TO ALL OF THE SHARES, WITH NO LIMITATIONS,
QUALIFICATIONS OR RESTRICTIONS ON SUCH RIGHTS, SUBJECT TO APPLICABLE FEDERAL
SECURITIES LAWS AND THE TERMS OF THIS AGREEMENT.  STOCKHOLDER IS THE SOLE RECORD
HOLDER (AS REFLECTED IN THE RECORDS MAINTAINED BY LAWSON’S TRANSFER AGENT FOR
LAWSON COMMON STOCK) OF ALL OF THE SHARES.


 


(B)                                 POWER; BINDING AGREEMENT.  STOCKHOLDER HAS
THE LEGAL CAPACITY, POWER AND AUTHORITY TO ENTER INTO AND PERFORM ALL OF
STOCKHOLDER’S OBLIGATIONS UNDER THIS AGREEMENT.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY STOCKHOLDER WILL NOT VIOLATE ANY AGREEMENT OR
COURT ORDER TO WHICH STOCKHOLDER IS A PARTY OR IS SUBJECT, INCLUDING, WITHOUT
LIMITATION, ANY VOTING AGREEMENT OR VOTING TRUST.  THIS AGREEMENT HAS BEEN DULY
AND VALIDLY EXECUTED AND DELIVERED BY STOCKHOLDER AND CONSTITUTES A VALID AND
BINDING AGREEMENT OF STOCKHOLDER, ENFORCEABLE AGAINST STOCKHOLDER IN ACCORDANCE
WITH ITS TERMS.


 


(C)                                  NO CONSENTS.  TO HIS, HER OR ITS KNOWLEDGE,
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY STOCKHOLDER DOES NOT, AND THE
PERFORMANCE BY STOCKHOLDER OF HIS, HER OR ITS OBLIGATIONS HEREUNDER WILL NOT,
REQUIRE STOCKHOLDER TO OBTAIN ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF,
OR TO MAKE ANY FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY.

 

3

--------------------------------------------------------------------------------


 

6.                                       No Ownership Interest.  Nothing
contained in this Agreement shall be deemed to vest in Intentia any direct or
indirect ownership or incidence of ownership of or with respect to any Shares. 
Except as provided in this Agreement, all rights, ownership and economic
benefits relating to the Shares shall remain vested in and belong to
Stockholder.

 

7.                                       No Solicitation.   Shareholder, in its
capacity as a shareholder, shall not, and shall cause each of its
representatives (other than Lawson and its subsidiaries) not to, take any action
that would constitute a breach of Paragraph 11 of the Transaction Agreement if
such action were taken by Lawson..

 

8.                                       Stockholder Notification of Acquisition
of Additional Shares.  At all times during the period commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Date, Stockholder shall promptly notify Intentia of the number of any additional
shares of Lawson Common Stock and the number and type of any other voting
securities of Lawson acquired by Stockholder, if any, after the date hereof.

 

9.                                       Termination.  This Agreement shall
terminate immediately and automatically, without any action on the part of any
party hereto, as of the Expiration Date.

 

10.                                 Directors and Officers.  Notwithstanding
anything in this Agreement to the contrary, if Stockholder is a director or
officer of Lawson, nothing contained in this Agreement shall prohibit such
director or officer from acting in his/her capacity as such or from taking such
action as a director or officer of Lawson that may be required on the part of
such person as a director or officer of Lawson, including acting in compliance
with paragraph 2 and11.2 of the Transaction Agreement.

 

11.                                 Miscellaneous.

 

(a)                                  Entire Agreement.  This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

 

(b)                                 Certain Events.  This Agreement and the
obligations hereunder shall attach to all of the Shares and shall be binding
upon any person to whom legal or beneficial ownership of any of the Shares shall
pass, whether by operation of law or otherwise.  Notwithstanding any Transfer of
any of the Shares, the transferor shall remain liable for the performance of all
obligations of the transferor under this Agreement.  Notwithstanding the
foregoing or anything to the contrary set forth in this Agreement, this
Agreement and the obligations hereunder shall not attach to any Shares that are
Transferred, and shall not be binding upon any person to whom legal or
beneficial ownership of any of the Shares shall pass, in any Transfer effected
by Stockholder pursuant to the last sentence of Section 2 of this Agreement.

 

(c)                                  Assignment.  No party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other parties.  Any purported assignment in
violation of this Section shall be void.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Amendments, Waivers, Etc.  This Agreement
may not be amended, changed, supplemented, waived or otherwise modified or
terminated, except upon the execution and delivery of a written agreement
executed by the parties hereto.

 

(e)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed duly given
(i) on the date of delivery if delivered personally, (ii) on the date of
confirmation of receipt (or, the first business day following such receipt if
the date is not a business day) of transmission by telecopy or telefacsimile, or
(iii) on the date of confirmation of receipt (or, the first business day
following such receipt if the date is not a business day) if delivered by a
nationally recognized courier service.  All notices hereunder shall be delivered
as set forth below, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice:

 

(i)                                     if to Intentia, to:

 

Vendevägen 89

Box 596

SE-182 15 Danderyd

Sweden

Attention:  Niklas Björkqvist

Telephone No.:  +46 (0)8 5552 5000

Telecopy No.: +46 (0)8 5552 5999

 

(ii)                                  if to Stockholder, to the address for
notice set forth on the signature page hereof.

 

with copies to

 

Dorsey & Whitney LLP

Suite 1500

50 South Sixth Street

Minneapolis, MN 55402

Attention:  Jonathan B. Abram

Telephone No.:  (612) 343-7962

Telecopy No.:  (612) 340-8738

 

(f)                                    Severability.  In the event that any
provision of this Agreement or the application thereof, becomes or is declared
by a court of competent jurisdiction to be illegal, void or unenforceable, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto.  The
parties further agree to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.

 

5

--------------------------------------------------------------------------------


 

(g)                                 No Waiver.  The failure of any party hereto
to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by any other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such party of its right to exercise any such or other
right, power or remedy or to demand such compliance.

 

(h)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
USA, without regard to its principles of conflicts of laws (except to the extent
that applicable laws governing the corporate organization of Lawson or Intentia
mandate the application of the laws of the jurisdiction of organization of such
party and except to the extent that the application of the laws of Sweden apply
to the Offer).  Each party irrevocably and unconditionally consents and submits
to the jurisdiction of the state and federal courts located in the state of
Delaware for purposes of any action, suit or proceeding arising out of or
relating to this Agreement.

 

(i)                                     Other Remedies; Specific Performance.

 

(I)                                     OTHER REMEDIES.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, ANY AND ALL REMEDIES HEREIN EXPRESSLY CONFERRED UPON A PARTY
WILL BE DEEMED CUMULATIVE WITH AND NOT EXCLUSIVE OF ANY OTHER REMEDY CONFERRED
HEREBY, OR BY LAW OR EQUITY UPON SUCH PARTY, AND THE EXERCISE BY A PARTY OF ANY
ONE REMEDY WILL NOT PRECLUDE THE EXERCISE OF ANY OTHER REMEDY.  THE PARTIES
HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED.

 

(II)                                  SPECIFIC PERFORMANCE.  IT IS ACCORDINGLY
AGREED THAT THE PARTIES SHALL BE ENTITLED TO SEEK AN INJUNCTION OR INJUNCTIONS
TO PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF IN ANY COURT OF THE UNITED STATES OR ANY STATE HAVING
JURISDICTION, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE
ENTITLED AT LAW OR IN EQUITY.

 

(j)                                     Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.

 

(k)                                  Further Assurances.  At the request of any
party to another party or parties to this Agreement, such other party or parties
shall execute and deliver such instruments or documents to evidence or further
effectuate (but not to enlarge) the respective rights and obligations of the
parties and to evidence and effectuate any termination of this Agreement.

 

(l)                                     Public Disclosure.  Shareholder shall
not issue any statement or communication to any third party that would be
constitute a breach of Section 13 of the Transaction Agreement if such statement
or communication were made by Lawson..

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused this Stockholder
Irrevocable Undertaking to be executed by a duly authorized officer, as of the
date first written above.

 

 

 

INTENTIA INTERNATIONAL AB

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

STOCKHOLDER:

 

 

 

 

 

Signature:

 

 

Name:

 

 

Address:

 

 

Facsimile No.:

 

 

 

 

 

Shares beneficially Owned:

 

 

 

 

 

Lawson common shares

 

 

 

 

 

 

 

Lawson common shares issuable upon exercise of outstanding options or warrants

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Irrevocable Proxy

 

The undersigned Stockholder (the “Stockholder”) of Lawson Software, Inc., a
Delaware corporation (“Lawson”), hereby irrevocably (to the fullest extent
permitted by law) appoints Romesh Wadhwani and Bertrand Sciard of Intentia
International AB, a company organized under the laws of Sweden (“Intentia”), as
the sole and exclusive attorneys and proxies of the undersigned, with full power
of substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of Lawson that now are or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of Lawson issued or issuable in respect thereof on or after
the date hereof (collectively, the “Shares”), in accordance with the terms of
this Proxy.  The Shares beneficially owned by Stockholder as of the date of this
Proxy are listed on the final page of this Proxy, along with the number(s) of
the stock certificate(s) which represent such Shares.  Upon Stockholder’s
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and Stockholder agrees not to grant any
subsequent proxies with respect to the Shares until after the Expiration Date
(as defined below).

 

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Stockholder Undertaking
of even date herewith (the “Stockholder Undertaking”) by and between Intentia
and the undersigned Stockholder of Lawson, and is granted in consideration of
Intentia, Lawson, Lion Holdings, Inc., a Delaware corporation (“Bidder”) and
Lion Acquisition, Inc., a Delaware corporation (“Lion Acquisition”) entering
into that certain Transaction Agreement of even date herewith (as it may
hereafter be amended from time to time in accordance with the provisions
thereof, the “Transaction Agreement”).  The Transaction Agreement provides for
the offer of Bidder Common Stock for all of the shares held by Intentia’s
stockholders at fixed exchange ratios.  As used in this Proxy, the term
“Expiration Date” shall mean the earlier to occur of (i) six months after the
earlier date of (A) the termination of the Offer by Lawson in accordance with
the terms and conditions set forth in the Press Announcement, or (B) January 31,
2006 or (ii) such date and time as the Offer shall have consummated in
accordance with the terms and conditions set forth in the Transaction Agreement
and the Press Announcement.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Stockholder, at any time prior to the Expiration Date, to act
as Stockholder’s attorney and proxy to vote all of the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to all of
the Shares (including, without limitation, the power to execute and deliver
written consents) at every annual or special meeting of stockholders of Lawson
(and at every adjournment or postponement thereof), and in every written consent
in lieu of such meeting:

 


(A)                                  IN FAVOR OF ISSUANCE OF SHARES OF BIDDER
COMMON STOCK TO BE OFFERED TO INTENTIA SHAREHOLDERS AND WARRANT HOLDERS IN
CONSIDERATION FOR INTENTIA’S SERIES A AND SERIES B SHARES AND WARRANTS IN
ACCORDANCE WITH THE OFFER;

 

--------------------------------------------------------------------------------


 


(B)                                 IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT
AND APPROVAL OF THE TRANSACTIONS CONTEMPLATED THEREBY; AND


 


(C)                                  AGAINST ANY PROPOSAL MADE IN OPPOSITION TO,
OR IN COMPETITION WITH, CONSUMMATION OF THE OFFER OR THE MERGER, INCLUDING ANY
ACQUISITION PROPOSAL.


 

The attorneys and proxies named above may not exercise this Proxy on any other
matter except as provided in clauses (a), (b) and (c) above.  Stockholder may
vote the Shares on all other matters.  Notwithstanding anything in this Proxy to
the contrary, if Stockholder is a director or officer of Lawson, nothing
contained in this Proxy shall prohibit such director or officer from acting in
his/her capacity as such or from taking such action as a director or officer of
Lawson that may be required on the part of such person as a director or officer
of Lawson, including acting in compliance with the Transaction Agreement.

 

Any obligation of Stockholder hereunder shall be binding upon the successors and
assigns of Stockholder.

 

This Proxy shall terminate and be of no further force and effect, automatically
upon the Expiration Date.

 

IN WITNESS WHEREOF, Stockholder has caused this Irrevocable Proxy to be duly
executed as of the day and year first above written.

 

 

 

STOCKHOLDER:

 

 

 

 

 

Signature:

 

 

Name:

 

 

Address:

 

 

Facsimile No.:

 

 

 

 

 

Shares beneficially Owned:

 

 

 

 

 

Lawson common shares

 

 

 

 

 

 

 

 

 

Lawson common shares issuable upon exercise of outstanding options or warrants

 

 

2

--------------------------------------------------------------------------------